DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, and Species IA, claim 5, in the reply filed on 1/15/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonoyama (US 2017/0229716).
Regarding claim 1, Nonoyama shows in figure 1, a fuel cell system 10 including a fuel cell stack 100. The fuel cell stack includes a plurality of stacking cells 140 in a stacking direction. A current collector 130A is provided at the end part of the stack (0025 and figure 1). 
Nonoyama does not explicitly teach the collector structure as claimed. 
Nonoyama teaches each cell 140 to include a first separator 40, a second separator 50, and a seal member 20 (0028 and figure 1). The first and second 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the seal member 20 to adhere the separator 50 to the current collector 130A in order to adhere the separator 50 to the current collector 130A. 
In this configuration, examiner considers the separator 50 to be the separator of the collector structure; the seal member 20 to be the seal member of the structure; and the current collector 130A to be the collector plate, as instantly claimed. The ventilation structure is considered to be the outlet gas manifolds.
Regarding claim 2, Nonoyama teaches the seal member to only be around the periphery of the assembly (0006). Figures 1 and 2 also shows the seal member 20 not in contact with the gas manifolds of separator 50. As such, it is considered that in the configuration as discussed above, the seal member 20 would not be in contact with the ventilation structure as claimed. 
Regarding claim 3, Nonoyama teaches the seal member to be only around the periphery of the assembly (0006). This is considered to constitute a hole in the seal member as the center portion of the separator is not covered by the seal. 
Regarding claim 4, Nonoyama teaches an adhesive layer is provided with a thickness to be determined to have adequate adhesive force (0049). This is considered to be the instantly claimed thickness adjusting plate.
Regarding claim 5, Nonoyama teaches the collector 130A as discussed above.
Nonoyama does not explicitly teach a protrusion in the collector 130A in order to contact the separator 50.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize a protrusion in the collector in order to provide contact insofar as such a configuration is well known in the art and an ordinarily skilled artisan would have recognize such a design choice to ensure contact where desired without undue experimentation and with a reasonable expectation of success.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        March 5, 2021